—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a disciplinary hearing, petitioner was found guilty of violating three prison disciplinary rules stemming from her unauthorized possession of a facility document. Upon administrative appeal, two of the charges were dismissed and petitioner commenced this CPLR article 78 proceeding seeking to annul the finding of guilt on the remaining charge of possession of a facility document without authorization.
Petitioner asserts that the misbehavior report was defective because it was not signed. Although petitioner was initially served with an unsigned misbehavior report, the record indicates that the error was corrected and she was given another copy of the misbehavior report endorsed by the correction officer who investigated the incident giving rise to the disciplinary charges (see, Matter of Primo v Goord, 266 AD2d 602).
Contrary to petitioner’s assertion, the rule violation for which petitioner was found guilty specifically prohibits an inmate from “possess [ing] * * * any facility document without authorization” (7 NYCRR 270.2 [B] [17] [iii]). Moreover, the misbehavior report and testimony presented at the hearing, including that of petitioner, provide substantial evidence to support the determination of guilt (see, Matter of Brisman v Senkowski, 278 AD2d 778; Matter of Pabon v Goord, 275 AD2d 824). Petitioner’s remaining contentions, including her assertion that she was denied the right to present witnesses and that she received inadequate employee assistance, have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Spain, Carpinello and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed. [See 286 AD2d —, —, Aug. 9, 2001.]